Citation Nr: 1132798	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter was last before the Board of Veterans' Appeals (Board) in January 2011, on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the claims file was subsequently transferred to Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

In January 2011, the Board remanded the Veteran's claims for further development, to include the provision of a VA examination. Although the Veteran had been afforded examinations in September 2007 and October 2008, the Veteran's representative observed in January 2009 that the prior examiners had overlooked pertinent, favorable service treatment records. The Veteran contends that right ear drainage documented in those overlooked records was related to in-service ear disease that resulted in current audiological disability.  The Board determined that an additional examination and medical opinion were warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran was advised in a January 28, 2011 letter from the AMC that he would be contacted by a nearby VA medical facility to schedule him for an examination.  The letter further advised that if he was unable to keep the appointment or wished to be rescheduled that he should contact the medical facility as soon as possible.  Records from the Detroit VA Medical Center (VAMC) indicate that the Veteran failed to report to a February 28, 2011 VA examination.  

However, the Veteran submitted a statement dated February 22, 2011, received by VA on March 9, 2011, that he called the Detroit VAMC prior to his examination date, advised them that he was, at that time, in Sarasota, Florida and could not report to an examination in Detroit until mid-April.  The Veteran's statement explains that he requested to be afforded an examination at a nearby facility in Florida or to have his examination delayed until April 2011, but was told by a Detroit VAMC official that was not possible and that he should call back for a new examination date when he returned to Michigan. In a May 2011 statement, the Veteran again expressed willingness to attend another examination.  He explained again that, as soon as he received notice of the February 28, 2011 examination, he attempted to reschedule, but was unable to do so.

Although, pursuant to 38 C.F.R. § 3.655(b) a claim may be rated on the evidence of record when a claimant fails to appear for an examination scheduled in conjunction with an original compensation claim, the Veteran has presented two (2) causes for his failure to appear: his presence in Florida at the time of the examination; and his unsuccessful attempt to timely reschedule the examination. As the Veteran contends that he attempted to follow the rescheduling instructions in the January 28, 2011 letter, he will be afforded one (1) additional opportunity to appear for a VA examination.  He is advised that failure to appear for the examination may result in denial of his claims.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include, but not limited to, any records of treatment for bilateral hearing loss, tinnitus, or ear disease from December 1964 to the present; provide him with the necessary authorizations for the release of any private treatment records not currently on file.  Attempt to obtain any identified records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  After any outstanding evidence has been associated with the claims file, provide the Veteran's claims file to an examiner who has appropriate background and experience to conduct a physical examination of the Veteran's ears and to provide a medical opinion addressing whether any hearing loss or tinnitus began during active service or within one year thereof or is related to disease or injury that occurred during active service. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner.  The examination report must reflect review of pertinent material in the claims folder as well as interview of the Veteran.  If there is a clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a full rationale as to any such finding.

b. With respect to the early audiological examination results of record, the examiner is advised that, prior to November 1967, audiometric results were reported in accordance with the standards set by the American Standards Association (ASA). Since November 1, 1967, the results were reported in accordance with the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). If technically feasible, the examiner must translate the January 6, 1961, in-service "Automatic Audiometer" report into pure tone thresholds at the tested frequencies. The examiner must indicate whether the results he or she reports are in ASA units or ISO- ANSI units.

c. Although the examiner has an independent responsibility to review the claims file, his or her attention is called to the in-service audiological examination results to include whispered voice testing in December 1960 and audiological testing in January 1961, August 1962 (showing drainage from the right ear), September 1963, and November 1964.

d. Specifically address whether the Veteran had significant variations in hearing thresholds on audiological examinations during active service, and, if so, the significance of those varying thresholds in determining whether the Veteran's current hearing loss disability or tinnitus is related to ear disease (including as manifested by drainage from the right ear) or acoustic trauma that occurred during active service.

e. Provide a medical opinion as to whether the Veteran has current tinnitus that began during active service or is related to ear disease or acoustic trauma that occurred during active service.

f. Provide a medical opinion as to whether the Veteran has current right ear and/or left ear hearing loss that likely began during active service, or within one year of discharge from service, or is related to a disease of the ears (to include as manifested by drainage from the right ear) or injury the ears (to include acoustic trauma) that occurred during active service.

g. In all conclusions, the examiner must identify and explain the medical basis or bases.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  

3. Review the claims file to determine whether the above-directed development has been completed.  If not, corrective measures must be taken.  If the examiner's opinion does not provide all of the requested opinions then, in accordance with 38 C.F.R. § 4.2, the RO/AMC must return the Veteran's claims file to the examiner for a corrective opinion.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


